  Case: 4:19-cv-02566-JAR Doc. #: 42 Filed: 09/17/20 Page: 1 of 1 PageID #: 264


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 QUINCY C. VAUGHN,                                )
                                                  )
                Plaintiff,                        )
                                                  )
         V.                                       )           No. 4: l 9-CV-2566-JAR
                                                  )
 THOMAS GULLETT, et al.,                          )
                                                  )
                Defendants.                       )

                                  MEMORANDUM AND ORDER

       This matter is before the Court upon the Missouri Attorney General's Office filing of the

last known address for defendant Thomas Gullett. ECF No. 41. Because plaintiff Quincy C.

Vaughn is proceeding in forma pauperis, the Court will direct the Clerk. of Court to effectuate

service of process through the United States Marshal's Office, using the address provided in docket

number 41., See Fed. R. Civ. P. 4(c)(3). A copy of the summons and return of summons shall be

filed under seal and ex parte.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall effectuate service of process via

the United States Marshal's Office upon defendant Thomas Gullett in his individual capacity at

the address provided in docket number 41.

       IT IS FURTHER ORDERED that a copy of the summons and the return of summons

shall be filed under seal and ex parte.

       Dated this   a~y          of September, 2020.




                                                   ~A.ROSS
                                                     T~ATES DISTRICT JUDGE
